              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MOLCON,                            :
                                           :
             Plaintiff,                    :
                                           :
      v.                                   :    No. 4:18-CV-596
                                           :
TIM BETTI, et al.,                         :    (Judge Brann)
                                           :
             Defendants.                   :

                           MEMORANDUM OPINION

                                DECEMBER 26, 2018

I.    BACKGROUND

       Michael Molcon, an inmate presently confined at the State Correctional

Institution, Benner Township, Pennsylvania (SCI-Benner Twp.) filed this pro se

civil rights action. Named as Defendants are Warden Tim Betti and the Medical

Department of the Lackawanna County Prison, Scranton, Pennsylvania. Service of

the Complaint was previously ordered.

      Molcon alleges that while previously confined at the Lackawanna County

Prison, he fell out of bed on November 15, 2016 and injured his back. Molcon

adds that he also fell and injured his ribs on November 2, 2016. The Complaint

further indicates that Plaintiff required treatment for a rash, three loose teeth, and

blood in his urine. According to Molcon, the medical staff displayed deliberate


                                          -1-
indifferent to those needs and provided him with negligent care.

       Presently pending is a motion to dismiss filed by Defendant Medical

Department. See Doc. 12. In response, Plaintiff has filed a motion to “uphold the

motion for dismissal of the Plaintiff’s complaint against the Medical Department.”

Doc. 16, ¶ IV.

II.    DISCUSSION

       The Moving Defendant asserts that a viable civil rights claim is not set forth

against the Medical Department. Second, it is argued that any state law negligence

claim is precluded from consideration because Molcon failed to file the required

certificate of merit.

       A.     Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of

complaints that fail to state a claim upon which relief can be granted. A court

when ruling on a motion to dismiss under Rule 12(b)(6), must “accept as true all

factual allegations in the complaint and all reasonable inferences that can be drawn

therefrom, and view them in the light most favorable to the plaintiff.” Kanter v.

Barella, 489 F.3d 170, 177 (3d Cir. 2007)(quoting Evancho v. Fisher, 423 F.3d

347, 350 (3d Cir. 2005)).




                                         -2-
      In order to demonstrate a plausible right to relief, a plaintiff must present

facts that, if true, would show that he or she is entitled to relief. See Fed. R. Civ. P.

8(a), see also, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). This

provision requires a plaintiff to present “enough facts to raise a reasonable

expectation that discovery will reveal evidence of” the necessary elements of his

cause of action. Id. at 556. A complaint must contain “more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements do not suffice.” Id. A plaintiff’s legal conclusions

must be supported by factual allegations and the complaint must state a plausible

claim for relief. See id. at 679.

      “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Twombly, 550 U.S. at 555. A court considering a

motion to dismiss must determine whether the complaint “contain[s] either direct

or inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Id. at 562; see also Phillips v. County of

Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)(in order to survive a motion to

dismiss, a plaintiff must allege in his complaint “enough facts to raise a reasonable

expectation that discovery will reveal evidence of the necessary element[s]” of a

                                           -3-
particular cause of action). I acknowledge that pro se pleadings are to be

construed liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

      B.     Medical Department

      The Complaint generally avers only that “Medical is responsible for

ignoring my needs for medical attention.” Doc. 1, p. 3. The motion to dismiss

asserts that Plaintiff has failed to adequately allege that he had a serious medical

need. It is noted that Plaintiff’s response to the motion to dismiss indicates that he

concurs in the entry of dismissal in favor of Defendant Medical Department.

      A plaintiff, in order to state an actionable civil rights claim, must plead two

essential elements: (1) that the conduct complained of was committed by a person

acting under color of law, and (2) that said conduct deprived the plaintiff of a

right, privilege, or immunity secured by the Constitution or laws of the United

States. Groman v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995); Shaw

by Strain v. Strackhouse, 920 F.2d 1135, 1141-42 (3d Cir. 1990).

      Courts have repeatedly recognized that a prison or correctional facility is not

a person for purposes of civil rights liability. See Fischer v. Cahill, 474 F.2d 991,

992 (3d Cir. 1973); Philogene v. Adams County Prison, Civ. No. 97-0043, slip op.

at p. 4 (M.D. Pa. Jan. 30, 1997) (Rambo, C.J.); Sponsler v. Berks County Prison,

Civ. A. 95-1136, 1995 WL 92370, at *1 (E.D. Pa. Feb. 28, 1995).



                                          -4-
      Our Court of Appeals in Fischer also recognized that a prison’s medical

department may not be sued under § 1983 since it is not a person. See Fischer 474

F.2d at 992; see also Stanley v. Delaware Co. Medical Dept., 1991 WL 29928 *1

(E.D. Pa. Feb. 27, 1991)(prison medical department clearly not a person for

purposes of § 1983). I note that there is no claim by Plaintiff that his constitutional

rights were violated as the result of any policy, custom or practice of the

Lackawanna County Prison. See Monell v. Department of Social Servs., 436 U.S.

658, 690-91 (1978).

      The Lackawanna County Prison Medical Department is clearly not a person

and therefore not subject to civil rights liability. See Thompkins v. Doe, No. 99-

3941, slip op. at 3 (3d Cir. March 16, 2000).

      C.     Certificate of Merit

      The Moving Defendant further contends that to the extent that Plaintiff is

attempting to pursue a pendent state law negligence claim, entry of dismissal is

also appropriate because the required certificate of merit was not filed.

      In order to present a prima facie case of medical malpractice/negligence

under Pennsylvania state law, a plaintiff has the burden of presenting expert

testimony by an appropriate licensed professional who can testify to a reasonable

degree of medical certainty that the actions or omissions of the defendant deviated

from acceptable medical standards, and that said deviation constituted a substantial

                                          -5-
factor in causing the Plaintiff’s injury. See Simpson v. Bureau of Prisons, 2005

WL 2387631 *5 (M.D. Pa. Sept. 28, 2005)(Vanaskie, C.J.). The only exception to

this rule is where the matter “is so simple and the lack of skill or want of care is so

obvious as to be within the range of ordinary experience and comprehension of

even nonprofessional persons.” Berman v. United States, 205 F. Supp.2d 362, 264

(M.D. Pa. 2002) (citing Brannan v. Lankenau Hospital, 490 Pa. 588 (1980).

However, the instances when expert opinions may be unnecessary are rare. See

Simpson, 2005 WL *6; Arrington v. Inch, 2006 WL 860961 *7 (M.D. Pa. March

30, 2006) (Conner, J.).

      Pennsylvania Rule of Civil Procedure 1042.3 requires a person who brings a

claim of medical malpractice/negligence to file an appropriate certificate of merit.

A Rule 1042.3 certificate must certify that either: (1) an appropriate licensed

professional has supplied a written statement that there exists a reasonable

probability that the conduct which is the subject of the complaint fell outside

acceptable professional standards and was a cause in bringing about the harm; (2)

the claim of deviation by defendant from an acceptable professional standard is

based solely upon allegations that other licensed professionals for whom defendant

is responsible deviated from an acceptable professional standard; (3) expert

testimony of an appropriate licensed professional is unnecessary. Additionally, a

party seeking dismissal under Rule 1042.7 must under Rule 1042.6 serve the

                                          -6-
opposing party with a notice of its intention to move for dismissal thirty (30) days

prior to doing so. See Schmigel v. Uchal, 800 F.3d 113, 121-24 (3d Cir. 2015).

       A review of the docket does not show that the Moving Defendant served

Plaintiff with a notice of intent to seek dismissal under Rule 1042.7.

Consequently, this argument for dismissal will be denied as premature.

III.   CONCLUSION

       Pursuant to the above discussion, Defendant Medical Department’s

unopposed motion to dismiss will be granted in part. Dismissal will be granted in

favor of Defendant Medical Department with respect to the § 1983 portion of the

Complaint. An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                         -7-
